FILED
                            NOT FOR PUBLICATION                              OCT 28 2011

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 11-30009

               Plaintiff - Appellee,             D.C. No. 2:10-cr-00228-JLR

  v.
                                                 MEMORANDUM *
ELIZA H.R. BIGHETTY, a.k.a. Eliza
Batarseh, a.k.a. Eliza Hume Rambo Kruse,
a.k.a. Eliza Shuys, a.k.a. Eliza
Steward/Stewart,

               Defendant - Appellant.



                    Appeal from the United States District Court
                       for the Western District of Washington
                     James L. Robart, District Judge, Presiding

                            Submitted October 25, 2011 **

Before:        TROTT, GOULD, and RAWLINSON, Circuit Judges.

       Eliza H.R. Bighetty appeals from the 48-month sentence imposed following

her guilty-plea convictions for aggravated identity theft, in violation of 18 U.S.C.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1028A, and for theft of government funds, in violation of 18 U.S.C. § 641. We

have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Bighetty contends that her sentence is substantively unreasonable. The

record reflects that Bighetty’s within-Guidelines sentence is reasonable in light of

the totality of the circumstances and the 18 U.S.C. § 3553(a) sentencing factors.

See Gall v. United States, 552 U.S. 38, 51 (2007).

      AFFIRMED.




                                          2                                    11-30009